RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                   File Name: 13a0339p.06

                   UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA ,                 X
                        Plaintiff-Appellee, -
                                                      -
                                                      -     No. xx-xxxx
              v.                                      -
                                                       >
                                                      ,
 JOHN DOE ,                                           -
                            Defendant-Appellant.      -
                                                     N
                      Appeal from the United States District Court
                    for the Northern District of Ohio at Youngstown.
              No. 4:04-cr-00537-1 Christopher A. Boyko, District Judge.

                         Decided and Filed: December 6, 2013

                   Before: KEITH, COLE, and ROGERS, Circuit Judges.

                                   _________________

                                         ORDER
                                   _________________

       Appellant’s motion to dismiss the appeal is GRANTED. Appellant’s motion was
made and is granted during the pendency of a timely petition by the appellee to rehear
en banc this court’s judgment filed on August 27, 2013.



                                        ENTERED BY ORDER OF THE COURT




                                                Deborah S. Hunt, Clerk